IN THE SUPREME COURT OF TENNESSEE

                                     AT NASHVILLE

                                                                     FILED
THURSTON ANDREW HELMS                      )             FOR PUBLICATION
                                           )                        April 12, 1999
v.                                         )             01S01-9709-CH-00185
                                           )                       Cecil Crowson, Jr.
TENNESSEE DEPARTMENT OF                    )                      Appellate Court Clerk
                                                         DAVIDSON CHANCERY
SAFETY                                     )
                                           )
                                           )



                         OPINION ON PETITION TO REHEAR


       The appellant, Thurston Andrew Helms, has filed a thoughtful and earnest

petition to rehear in the above styled case, contending that this Court has overlooked

or misunderstands the nature and adoption of English common law. The appellant

once again argues that the statutes governing the forfeiture of personal property are

unconstitutional because they omit the right to a jury trial.



       This Court has held in previous decisions and we continue to hold that

Tennessee adopted English common law only as it existed in North Carolina, when

Tennessee became a separate state in 1796. Therefore, when reviewing the right to

a jury trial under the common law, we must look to the historical common law of North

Carolina.



       In the appendix to his petition, the appellant has attached a copy of a colonial

North Carolina statute which established jury trial proceedings in slave forfeiture

cases. The appellant submits the statute as proof that North Carolina authorized the

use of jury trials in forfeiture proceedings. However, as statutory law is separate from

common law, we are not persuaded by the colonial statute.
       This Court presumes enactments of our General Assembly to be constitutional.

The party challenging the constitutionality of a statute, as the forfeiture statutes here,

bears a heavy burden of overcoming that presumption. All reasonable doubts are

resolved in favor of the statute’s constitutionality.



       Admittedly, the issue in this case is close. We are mindful of the difficult task of

the appellant in developing and presenting historical evidence of sufficient weight and

clarity so as to overcome the presumption that our General Assembly acted

constitutionally when it enacted the present day forfeiture procedures. Nevertheless,

having once again reviewed the record in this case, including the statute submitted by

the appellant in the appendix to his petition to rehear, we cannot conclude that the

appellant has overcome the presumption that the legislation is constitutional.

Accordingly, the petition to rehear is respectfully overruled.



                                                   _____________________________
                                                   WILLIAM M. BARKER, JUSTICE



Concur:

Anderson, C.J.,
Drowota, Birch, Holder, JJ.




                                              2